DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after April 28th, 2021, is being examined under the first
inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/18/2022, 5/12/2022, 6/30/2022 and 7/12/2022  are considered by the examiner. 
Abstract

3.	 Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 7-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al., ( US 20200366671 A1 ), hereinafter referenced as Larson.

Regarding Claim 1, Larson teaches a computer-implementable method for performing a data center monitoring and management operation, comprising: 
selecting a reference phrase; presenting the reference phrase to a user (Para.[0087], lines 6-8, Fig.2A, the client application 110 may prompt the user to speak a predefined phrase); 
generating a voice signature, the reference phrase when the reference phrase is vocalized by the user (Para.[0087], lines 9-13, Fig.2A, user’s voice has been recorded while the user is speaking the phrase and the client application 110 extract the voice features and generate voiceprint);
storing the voice signature for reference phrase within a data center monitoring and management console (Para.[0087], lines 13-16, Fig.2A, at operation 207, the voiceprint is sent securely for storage to the data base 150. Para.[0080], data base 150 is within or associated with a data center or data warehouse that provide access to pool of computing resources);
instructing the user to recite a subset of words from the reference phrase (Para.[0048], user is instructed to recite the reference phrase or one spoken phrase);
and, granting access to the data center monitoring and management console when the subset of words matches respective voice signatures stored within the data center monitoring and management console (Para.[0088],[0101], The IVS 140 ( Identity verification service) match the voiceprint and SPP 120 ( service provider platform) determines whether to proceed with granting access based on the biometric match. Para.[0080], IVS 140 and SPP 120 are within or associated with a data center or data warehouse that provide access to pool of computing resources ).

Regarding Claim 2, The method of claim 1, wherein: the subset of words are randomly generated (Para.[0122], The displayed text may be randomly generated, selected from a set of sentences or other groupings of words).

Regarding Claim 3, The method of claim 2, wherein: access is granted as soon as a match is determined (Para.[0088],[0101], The IVS ( Identity verification service) match the voiceprint and SPP ( service provider platform) grant access based on the biometric match).

Regarding Claim 7, Larson teaches a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Para.[0187], Fig.64, system 6400, processor 6402, data bus 6406, coupled to the processor. 6402 may be coupled with or may include memory/storage and may be configured to execute instructions stored in the memory/storage to enable various applications or operating systems to run on the system 6400) and configured for:
selecting a reference phrase; presenting the reference phrase to a user (Para.[0087], lines 6-8, Fig.2A, the client application 110 may prompt the user to speak a predefined phrase); 
generating a voice signature, the reference phrase when the reference phrase is vocalized by the user (Para.[0087], lines 9-13, Fig.2A, user’s voice has been recorded while the user is speaking the phrase and the client application 110 extract the voice features and generate voiceprint);
storing the voice signature for reference phrase within a data center monitoring and management console (Para.[0087], lines 13-16, Fig.2A, at operation 207, the voiceprint is sent securely for storage to the data base 150. Para.[0080], data base 150 is within or associated with a data center or data warehouse that provide access to pool of computing resources);
instructing the user to recite a subset of words from the reference phrase (Para.[0048], user is instructed to recite the reference phrase or one spoken phrase);
and, granting access to the data center monitoring and management console when the subset of words matches respective voice signatures stored within the data center monitoring and management console (Para.[0088],[0101], The IVS ( Identity verification service) match the voiceprint and SPP ( service provider platform) determines whether to proceed with granting access based on the biometric match. Para.[0080], IVS 140 and SPP 120 are within or associated with a data center or data warehouse that provide access to pool of computing resources).

Claims 8 and 9 are system claims performing the steps in method claims 2 and 3 above and as such, claims 8 and 9 are similar in scope and content to claims 2 and 3 and therefore, claims 8 and 9 are rejected under similar rationale as presented against claims 2 and 3 above.

Regarding Claim 13, Larson teaches A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Para. [0213], Fig.65 illustrates non-transitory computer-readable storage media that may be suitable for use to store instructions ( or data that creates the instructions) that cause an apparatus to response to execution of the instructions) configured for:
selecting a reference phrase; presenting the reference phrase to a user (Para.[0087], lines 6-8, Fig.2A, the client application 110 may prompt the user to speak a predefined phrase); 
generating a voice signature, the reference phrase when the reference phrase is vocalized by the user (Para.[0087], lines 9-13, Fig.2A, user’s voice has been recorded while the user is speaking the phrase and the client application 110 extract the voice features and generate voiceprint);
storing the voice signature for reference phrase within a data center monitoring and management console (Para.[0087], lines 13-16, Fig.2A, at operation 207, the voiceprint is sent securely for storage to the data base 150. Para.[0080], data base 150 is within or associated with a data center or data warehouse that provide access to pool of computing resources);
instructing the user to recite a subset of words from the reference phrase (Para.[0048], user is instructed to recite the reference phrase or one spoken phrase);
and, granting access to the data center monitoring and management console when the subset of words matches respective voice signatures stored within the data center monitoring and management console (Para.[0088],[0101], The IVS ( Identity verification service) match the voiceprint and SPP ( service provider platform) determines whether to proceed with granting access based on the biometric match. Para.[0080], IVS 140 and SPP 120 are within or associated with a data center or data warehouse that provide access to pool of computing resources).

Claims 14 and 15 are non-transitory, computer-readable storage medium claims performing the steps in method claims 2 and 3 above and as such, claims 14 and 15 are similar in scope and content to claims 2 and 3 and therefore, claims 14 and 15 are rejected under similar rationale as presented against claims 2 and 3 above.

Regarding Claim 19, the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Para.[0217],lines 29-35, the computer executable instructions may execute remotely). 

Regarding Claim 20, the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Para.[0217],lines 29-35, the computer executable instructions may execute remotely, Para.[0027],lines 17-23, SPP 120 ( Service provider platform) may provide different services on an on-demand basis).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as stated above, in view of Leblang et al. (US 20180007060 A1), hereinafter referenced as Leblang. 

Regarding Claim 4, Larson teaches the method of claim 1. Larson fails to explicitly teach creating a console account for the user with a temporary user identifier and password; logging in to the data center monitoring and management account using the temporary user identifier and password; generating a preferred user identifier and password; and, associating the preferred user identifier and password with the voice signature of the user.

However, Leblang does teach the claimed creating a console account for the user with a temporary user identifier and password ( Para.[0084], Fig.5, lines 17-19, at block 510, temporary authentication identity has been created for a user);
logging in to the data center monitoring and management account using the temporary user identifier and password ( Para.[0084], Fig.5, lines 19-20, at block 510, temporary and limited access has been granted to a service or resource);
generating a preferred user identifier and password ( Para.[0084], Fig.5, lines 28-30, at block 520, an identification is received); 
and, associating the preferred user identifier and password with the voice signature of the user ( Para.[0084], Fig.5, lines 39-47, at block 530, the voice data along with the ID may be identified and associated with the voice signature of the customer). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Leblang’s teaching of using a multi-factor authentication process to access services, into the method and system of identity verification and management services, taught by Larson, because, this would effectively improve the granting and managing access to computing resources on a more granular basis which may increase overall security (Leblang [0013]).

Regarding claims 10 and 16 are similar in scope and content of claim 4 above, and are rejected under similar rationale.

Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as stated above, in view of Mohajer et al. (US 20220172729 A1), hereinafter referenced as Mohajer. 

Regarding Claim 5, Larson teaches the method of claim 1. Larson fails to explicitly teach
wherein: the reference phrase is presented via a voice signature generation user interface.

However, Mohajer does teach the claimed wherein: the reference phrase is presented via a voice signature generation user interface (Para.[0074],[0075], to generate voice signature ( voice fingerprint), VVS ( Voice Verification System) enables a fully voice based user interface, present a personalized wake phrase ( reference phrase) and capture the fingerprint). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohajer’s teaching of interconnected voice verification system, into the method and system of identity verification and management services, taught by Larson, because, this would effectively improve the recognition and authentication of users by comparing a received voice feature vector to a user profile stored vector (Mohajer [0004]).

Regarding claims 11 and 17 are similar in scope and content of claim 5 above, and are rejected under similar rationale.

Regarding Claim 6, Larson teaches the method of claim 1. Larson fails to explicitly teach wherein: the instructing the user is via a voice login authentication user interface.  

However, Mohajer does teach the claimed wherein: the instructing the user is via a voice login authentication user interface (Para.[0084], [0085], Fig.8 shows one example of a touch less voice enabled POS ( Point of Sales) system. The POS device is connected to VVS and perform voice fingerprint authentication of the shopper). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohajer’s teaching of interconnected voice verification system, into the method and system of identity verification and management services, taught by Larson, because, this would effectively improve the recognition and authentication of users by comparing a received voice feature vector to a user profile stored vector (Mohajer [0004]).

Regarding claims 12 and 18 are similar in scope and content of claim 6 above, and are rejected under similar rationale.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Caselles et al. (US 20190213306 A1) A method, authentication server and computer program product authenticate an identity of a user of an electronic device using biometric behavior. The electronic device has an input interface for receiving tapping data. A signature for authorizing user access to the electronic device or an application to be executed on the electronic device is received. [Abstract]
Ramadas et al. (US 20220199093 A1) An example method comprises obtaining, by a computing system, first audio data representing one or more initial utterances during an interactive voice session with an interactive voice system; generating, by the computing system, based on the first audio data, a prediction regarding whether a subsequent utterance of a user during the interactive voice session will contain sensitive information, the subsequent utterance following the one or more initial utterances in time; obtaining, by the computing system, second audio data representing the subsequent utterance. [Abstract]
Bhansali et al.  (US 20180337907 A1) Integrated cybersecurity systems and method for providing client access to a website. The methods involve receiving website configuration information for the client access; receiving client enrollment data for the client access; receiving client input data from a client; defining integrated client confirmation; and providing the website with the client identification information based on the integrated client confirmation. The defining involves authenticating the client input data by comparing the client input data with the client enrollment data; authorizing the authenticated client by determining client authorization information associated with the client enrollment data based on the website configuration information; identifying the authenticated client by determining client identification information associated with the client enrollment data; and providing the website with the client identification information based on the integrated client confirmation. [Abstract]
Dillenberger et al. (US 20100313145 A1) Contextual data center management utilizing a virtual environment is described. In one embodiment, there is a data center management tool for managing a physical data center from a representation of the physical data center operating in a virtual universe. The data center management tool includes a data center contextual object component configured to obtain a data center contextual object that describes operational information of the physical data center in the virtual universe. An operational change component is configured to implement at least one operational change to the representation of the physical data center in the virtual universe. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658